378 F.2d 674
Morton SOBELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 507, Docket 31259.
United States Court of Appeals Second Circuit.
Argued June 15, 1967.Decided June 26, 1967.

Marshall Perlin, New York City (William M. Kunstler and Arthur Kinoy, New York City, Malcolm Sharp, Albuquerque, N.M., Benjamin O. Dreyfus, San Francisco, Cal., and Vern Countryman, Lexington, Mass., on the brief), for appellant.
Robert L. King, Special Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty. for Southern District of New York, Stephen F. Williams, Daniel R. Murdock and Michael W. Mitchell, Asst. U.S. Attys., on the brief), for appellee.
Before HAYS and FEINBERG, Circuit Judges, and McLEAN, District Judge.1
PER CURIAM:


1
The order of the district court denying the petition without a hearing is affirmed on the opinion of Judge Weinfeld, 264 F.Supp. 579 (S.D.N.Y.1967).



1
 Of the Southern District of New York, sitting by designation